Morton, J.
The principal question in this case was whether the defendant had fraudulently altered the receipt signed by the plaintiff. The receipt was dated September 30, 1869. The defendant offered to show by a witness who saw the receipt on or about October 1, 1869, that it was then in the same condition in which it was at the time of the trial. We are of opinion that this testimony was admissible.
When a person is charged with a crime, it is competent to prove that he had a motive to commit it. Commonwealth v. Hudson, 97 Mass. 565. It is a reasonable presumption that a man will not commit a crime without inducement or temptation. If a strong motive is proved to exist, it strengthens the probability of the guilt of the accused person. If no motive, or a less powerful one, is shown, it destroys or weakens this probability, and the mind naturally requires more evidence to satisfy it of his guilt. *344In the case at bar, the defendant had been pressed to pay, and had been sued for, a large amount. He defended by producing the receipt which is alleged to have been altered. The plaintiff might legitimately argue to the jury, that the defendant, after he was sued, was under a strong and peculiar temptation to alter the receipt. To meet this argument, and to rebut any inference which the jury might draw from this supposed motive, the defendant had the right to show that the receipt was in its present form soon after its date and before the suit. This fact, it is true, does not show the absence of any temptation to commit the offence, but it disproves the existence of the stronger and more controlling motive created by the pressure upon the defendant to pay the debt, and the excitement of a suit.
The argument of the plaintiff’s counsel that this exception is not open to the defendant cannot prevail. The evidence was offered upon the ground that it had some tendency to show that the receipt was in its present condition when signed ; it was competent upon this ground. The fact that the defendant gave no reasons for its admission does not deprive him of the right to insist upon his exception.

Exceptions sustained.